Opinion issued May 16, 2006






 
 



In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-00056-CR
____________

IN RE SUSAN SMITH, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
          Relator, Susan Smith, filed her petition for writ of mandamus, requesting that
this Court prohibit the 351st District Court of Harris County, Texas from enforcing
two grand jury subpoenas.  Since the petition was filed, the term of the 351st District
Court grand jury, which issued the subpoenas has expired.  
          Relator has now filed a motion asking this court to dismiss her petition for writ
of mandamus, which states “because the Grand Jury no longer exists, its subpoenas
are no longer enforceable and the petition for mandamus has become moot.”  This
Court has not issued an opinion in this case.  Accordingly, all temporary relief
granted to relator by this Court is vacated, and relator’s motion to dismiss is granted. 
PER CURIAM
Panel consists of Justices Jennings, Hanks and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).